SUMMARY ORDER

AFTER ARGUMENT AND UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED and the motion to dismiss the appeal is DENIED as moot.
Plaintiff-Appellant Willie James Green, Jr., (“Green”) appeals from the May 8, 2002 judgment of the United States District Court for the Northern District of New York (Thomas J. McAvoy, Judge) which, inter alia, dismissed his claim for state law negligence against certain officers of the New York State police department. We assume familiarity with the facts of this case and its procedural context.
Green raises only one issue on appeal. Namely, he argues that the District Court erred in dismissing his state law negligence claim as barred by the statute of limitations. On the record before us, however, there is no indication at all that his negligence claim was dismissed on statute of limitations grounds. In fact, the court’s May 8, 2002 judgment states that “[a]t trial, the Court determined as a matter of law that plaintiff had not pled a state common law negligence claim.... ” There is no indication that the District Court’s decision was based on the statute of limitations, and Green cites no evidence in the record to support this view. Green also fails to make any legal argument to support his claim and fails even to state the *322facts of his case that could possibly entitle him to relief. While this Court reads a pro se litigant’s papers liberally and “interpret[s] them to raise the strongest arguments that they suggest,” Burgos v. Hopkins, 14 F.3d 787, 790 (2d. Cir.1994), “we need not manufacture claims of error for an appellant proceeding pro se. ” LoSacco v. City of Middletown, 71 F.3d 88, 93 (2d Cir.1995). Indeed, Green’s brief has offered us too little information from which a claim could possibly be discerned.
For the foregoing reasons, the judgment of the District Court is hereby AFFIRMED and the appellees’ motion to dismiss the appeal is hereby DENIED as moot.